Title: To George Washington from George Savage, 22 November 1789
From: Savage, George
To: Washington, George

 
          
            Sir
            Virginia Northampton Novr 22d 1789
          
          I beg leave to return you my most grateful Acknowledgment for the Commission appointing me Collector of the port of Cherry-Stone. Though The Revenue arising to the Union from the Collectorship of that port as also the profits of office will yield very little, there being few or no Sea Vessels that belong to the County; Yet from it’s extent, being upwards of 40 miles long, the number of Inlets & Rivers both on the Sea & bay side, will render it always necessary in my opinion, to keep there an Office to prevent Smugling, and by that means have a tendency to promote the Interest and advantage of the Union.
          A Commissioner of Wrecks, I was appointed, upwards of seven years ago, & as that Office will not interfere with the one to which your Excellency has been pleas’d to appoint me, I shou’d be glad, if it is your Excellencys pleasure, to be continued. Mr John Upshur Senr has acted with me as a Commissioner for several years past, and from that Gentleman’s integrity, his knowledge of the different inlets, Isles and harbours both on the Sea & Bay side, I cannot helph expressing a Wish that it may please your Excellency, to continue him also. I have the honour to be your Excellency’s most Obedt & very hum: Servt
          
            George Savage
          
        